Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-12-00287-CV

                                        Juan RODRIGUEZ,
                                             Appellant

                                                  v.

                                         Mary BOLANOS,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-12393
                          Honorable Karen H. Pozza, Judge Presiding 1

        BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for a new trial. It is ORDERED
that appellant, Juan Rodriguez, recover his costs of this appeal from appellee, Mary Bolanos.

       SIGNED May 29, 2013.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice




1
The Honorable Karen H. Pozza signed the default judgment in the underlying cause; however, the Honorable
Antonia Arteaga signed the order denying the motion for new trial.